Mr. Justice Scholfield delivered the opinion of the Court: This appeal is simply from an order of the court below refusing to allow the appellants to become parties defendant to a hill in chancery filed against other parties. No final decree has been entered in the case, and until such decree is entered how can it possibly be known- that this refusal has .prejudiced appellants’ rights? It may be that decree will accomplish, without appellants’ intervention, precisely what they claim ought to be done. The order is clearly interlocutory, and therefore not the subject of an appeal. Racine and Mississippi R. R. Co. v. Farmers' Loan and Trust Co. 70 Ill. 249; Gage v. Eich et al. 56 id. 297; Woodside v. Woodside, 21 id. 207. The appeal must he dismissed, and it is so ordered. Appeal dismissed.